Morton, J.
At the time of his death the plaintiff’s testator was a member in good standing of the defendant corporation which is a beneficiary association. The association admits that it has in its hands $680 as mortuary benefits of the deceased and is ready to pay it to the plaintiff or the claimant as the court may decide. There are no other claimants. Marilda Chasse the claimant is the illegitimate child of the testator. The plaintiff *28is the testator’s sister and is executrix of his will which, has been duly proved and allowed. By this will he left to his sister the benefits coming to him from the association. He also made her residuary legatee. Afterwards by an instrument in writing he designated said Marilda Chasse as the beneficiary entitled to all mortuary or other benefits coming to him or his beneficiary from the association, describing her in the instrument as his natural child, and alleging that the designation was made in recognition of his moral duty to support her. He never contributed to her support except in the sense in which he did so by paying his board when able to her mother with whom he boarded. The mother kept other boarders and took in washing. The plaintiff paid his dues to the defendant society and advanced him money for his board, medical care and attendance; without such assistance on her part his membership in the society during the last year of his life would have lapsed and he would have lost the sick benefits which he received and the mortuary benefits at his death for which this action has been brought. The question is whether the said Marilda Chasse was or could be legally designated as the beneficiary in accordance with Article 28 of the by-laws of the association that the “ widow or other legal beneficiary of a deceased member shall be entitled ” etc., and the statutes applicable to such associations.
This association was organized under St. 1888, c. 429. By § 8 of that statute the beneficiaries were limited to “ the husband, wife, children, relatives of, or persons dependent upon such member.” The statute has since been extended so as to include affianced husband and affianced wife, St. 1890, c. 341, § 1, St. 1894, c. 367, § 8, and child by legal adoption and parent by legal adoption, St. 1898, c. 474, § 11, St. 1899, c. 442, § 11, but the other beneficiaries remain the same. Ho one outside of the classes thus named can be a beneficiary. Brierly v. Equitable Aid Union, 170 Mass. 218. American Legion of Honor v. Perry, 140 Mass. 580. Is the claimant a child of, or a relative of, or a person dependent upon the deceased member within the meaning of the statute ? By “ children,” as that word is used in the statute, is meant, we think, legitimate children. Kent v. Barker, 2 Gray, 535. Jarm. Wills, (6th Am. ed.) 1076. The word “ relatives ” is of broader scope but manifestly cannot be *29held to include an illegitimate child. Esty v. Clark, 101 Mass. 36. Kimball v. Story, 108 Mass. 382. Elliot v. Fessenden, 83 Maine, 197. The attempted designation of the claimant as a beneficiary must be regarded therefore as invalid.
Neither do we think that within any fair construction of the words she can be considered a dependent upon him. He contributed no more to her support than any one of the other boarders whom her mother took, and, as matters stood, he was under no legal obligation to support her. In no just sense can there be said to have been directly or indirectly a relation of dependency between the child and its putative father. See McCarthy v. New England Order of Protection, 153 Mass. 314; Elsey v. Odd Fellows Relief Association, 142 Mass. 224.
The association admits that either the plaintiff or the claimant is entitled to the fund. For the reasons which have been given we think that the claimant is not entitled to it. It follows that the plaintiff is entitled to it.

Judgment affirmed.